Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claims 23-25, 27, 31-33, 35, 39 are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 23, including  “storing a timestamped version of the media content, receiving media data from a secondary receiver wherein the media data is generated by the secondary receiver from the media content that is being obtained by the secondary receiver from the primary receiver; authorizing reception of the media programs from the provider by the secondary receiver when comparing determines the match; wherein comparing the media data comprises comparing the stored timestamped version of the media content of the transmitted first media program with a media data timestamp of the media data”.  Claim 31, 39 similar teachings as claim 23
	The closest prior art Lorrain teaches authorizing reception by a secondary receiver.  None of these references disclose “storing a timestamped version of the media content, receiving media data from a secondary receiver wherein the media data is generated by the secondary receiver from the media content that is being obtained by the secondary receiver from the primary receiver; authorizing reception of the media programs from the provider by the secondary receiver when comparing determines the match; wherein comparing the media data comprises comparing the stored timestamped version of the media content of the transmitted first media program with a media data timestamp of the media data”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/MICHAEL H HONG/Primary Examiner, Art Unit 2426